DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu, Hanjen on 07/12/2022.
The application has been amended as follows: 

1. (Currently Amended) A method of operating a wireless terminal in communication with a network node, the method comprising: receiving a Physical Downlink Control Channel, PDCCH, order from the network node, wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message 1 preamble transmission, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set; wherein the first index is a synchronization signal block, SSB, index that indicates a set of RACH occasions that are associated with the SSB index, wherein the second index is a RACH occasion, RO, index that indicates the RACH occasion associated with the set of RACH occasions indicated by the SSB index, and 
responsive to the PDCCH order, transmitting a Message 1 preamble to the network node using the RACH occasion.

2. (Cancelled).
3.(Cancelled).
4, (Previously Presented) The method of Claim 1, wherein the identification is provided in Downlink Control information, DCI, carried via the PDCCH order.

5. (Previously Amended) The method of Claim 1, wherein the Message 1 preamble is transmitted for a random access procedure, the method further comprising: after transmitting the Message 1 preamble, receiving a random access response of the random access procedure from the network node.

6. (Previously Amended) The method of Claim 5 further comprising:
after receiving the random access response, transmitting a message for the random access procedure to the network node on an uplink channel; and after transmitting the message for the random access procedure, receiving a contention resolution message of the random access procedure from the network node.

7. (Previously Presented) The method of Claim 1, wherein the Message 1 preamble is transmitted using the RACH occasion indicated by the first and second indexes.

8. (Previously Presented) The method of Claim 1, wherein the first index indicates a time resource of a plurality of time resources in a RACH configuration period.

9. (Currently Amended) A method of operating a network node in communication with a wireless terminal, the method comprising: transmitting a Physical Downlink Control Channel, PDCCH, order to the wireless terminal, wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message preamble transmission from the wireless terminal, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set; wherein the first index is a synchronization signal block, SSB, index that indicates a set of RACH occasions that are associated with the SSB index, wherein the second index is a RACH occasion, RO, index that indicates the RACH occasion associated with the set of RACH occasions indicated by the SSB index,  and after transmitting the PDCCH order, receiving a preamble for a random access procedure from the wireless terminal using the RACH occasion.

10. (Cancelled).

11. (Cancelled).

12. (Previously Presented) The method of Claim 9, wherein the identification is provided in Downlink Control information, DCI, carried via the PDCCH order.

13. (Previously Amended) The method of Claim 9, further comprising: after receiving the preamble, transmitting a random access response of the random access procedure to the wireless terminal.

14. (Previously Amended) The method of Claim 13 further comprising: after transmitting the   random access response, receiving a   message for the random access procedure on an uplink channel from the wireless terminal ; and after receiving the message for the random access procedure, transmitting a contention resolution message of the random access procedure to the wireless terminal.

15. (Previously Amended) The method of Claim 9, wherein the preamble is received using the RACH occasion indicated by the first and second indexes.

16. (Previously Presented) The method of Claim 9, wherein the first index indicates a time resource of a plurality of time resources in a RACH configuration period. 

17-32. (Cancelled)

33. (Currently Amended) A wireless terminal configured for communication with a network node, the wireless terminal comprising: a transceiver configured to provide wireless communication with the network node in a wireless communication network; and a processor circuit coupled with the transceiver, wherein the processor circuit is configured to provide wireless communication with the wireless communication network through the transceiver, wherein the processor circuit is further configured to:
receive a Physical Downlink Control Channel, PDCCH, order from the network node, wherein the PDCCH order includes an identification for a Random Access Channel, RACH, occasion to be used for a RACH message preamble transmission, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set; wherein the first index is a synchronization signal block, SSB, index that indicates a set of RACH occasions that are associated with the SSB index, wherein the second index is a RACH occasion, RO, index that indicates the RACH occasion associated with the set of RACH occasions indicated by the SSB index,  and after receiving the PDCCH order, transmit a preamble for a random access procedure to the network node using the RACH occasion.

34. (Cancelled).

35. (Cancelled)

36. (Previously Presented) The wireless terminal of Claim 33, wherein the identification is provided in Downlink Control information, DCI, carried via the PDCCH order.

37. (Previously Amended) The wireless terminal of Claim 33, wherein the processor circuit is further configured to after transmitting the preamble, receive a  random access response of the random access procedure from the network node.

38. (Cancelled)

39. (Previously Amended) The wireless terminal of Claim 33, where the  preamble is transmitted using the RACH occasion indicated by the first and second indexes.

40. (Cancelled).

41. (Currently Amended) A network node configured for communication with a wireless terminal, the network node comprising:

a transceiver configured to provide wireless communication with a wireless terminal; and

a processor circuit coupled with the transceiver, wherein the processor circuit is configured to provide wireless communication with a wireless terminal through the transceiver, and wherein the processor circuit is further configured to:
transmit a Physical Downlink Control Channel, PDCCH, order to the wireless terminal, wherein the PDCCH order includes an identification for a Random Access CHannel, RACH, occasion to be used for a RACH message preamble transmission from the wireless terminal, wherein the identification includes a first index that indicates a set of RACH occasions and a second index that indicates the RACH occasion associated with the set; wherein the first index is a synchronization signal block, SSB, index that indicates a set of RACH occasions that are associated with the SSB index, wherein the second index is a RACH occasion, RO, index that indicates the RACH occasion associated with the set of RACH occasions indicated by the SSB index,   and after transmitting the PDCCH order, receive a preamble for a random access procedure from the wireless terminal using the RACH occasion.

42. (Cancelled).

43. (Cancelled).

44. (Previously Presented) The network node of Claim 41, wherein the identification is provided in Downlink Control information, DCI, carried via the PDCCH order.

45. (Previously Amended) The network node of Claim 41, wherein the processor circuit is further configured to after receiving the preamble, transmit a random access response of the random access procedure to the wireless terminal

46. (Cancelled)

47. (Previously Amended) The network node of Claim 41, wherein the preamble is received using the RACH occasion indicated by the first and second indexes.

48. (Cancelled)

49. (Previously Presented) The wireless terminal of Claim 37, wherein the processor circuit is further configured to: after receiving the random access response, transmit a message for the random access procedure on an uplink channel to the network node, and after transmitting the message for the random access procedure, receiving a contention resolution message of the random access procedure from the network node.

50. (Previously Presented) The network node of Claim 45, wherein the processor circuit is further configured to: after transmitting the random access response, receiving a message for the random access procedure on an uplink channel from the wireless terminal, and after receiving the message for the random access procedure, transmitting a contention resolution message of the random access procedure to the wireless terminal.


Allowable Subject Matter
Claims 1,4-9,12-16, 33,36-37,39,41,44-45,47,49-50 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461